66 U.S. 54 (____)
1 Black 54
WABASH AND ERIE CANAL
vs.
BEERS.
Supreme Court of United States.

Mr. Gillet, for the appellees.
Mr. Usher, for the appellees, opposed the motion.
*55 Mr. Chief Justice TANEY.
This decree is final. It is decisive of the case made upon the record. It is positive, and not alternative. It leaves no question of right between the parties open for future adjudication. The decree orders the money to be brought into court within a limited time, and the court warns the defendants that if they fail or make default a particular measure will be taken to compel obedience. There is no want of finality here.
The motion is denied.